In a separation action, plaintiff-respondent moved for an order of sequestration in respect of appellant’s interest in the pension fund of the police department of the City of New York, and appellant cross-moved to modify the judgment of separation by reducing the amount of alimony awarded. The appeal is from an order granting plaintiff-respondent’s motion. Order modified (1) by inserting a paragraph providing that the final judgment be modified by striking therefrom the award of $22 and substituting in place thereof $16; and (2) by striking from the second and third ordering paragraphs the figures “ $22.00 ” and “ $2.00 ” and substituting in place thereof “ $16.00 ” and “$4.00”, respectively. As thus modified the order is affirmed, without costs. In our opinion, the award of $22 made in 1945, when appellant was on active duty in the police department, is now excessive, when he is retired, and should be reduced to $16 a week. It is also our opinion that a payment of $2 a week on account of arrears of $968 is insufficient and should he increased to $4 a week. Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.